Citation Nr: 1112966	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-42 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010, the Veteran testified before the undersigned from the RO via video conference.

The issues on appeal have been combined as indicated on the front page of this decision in light of the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that while stationed at Fort Meade in Maryland during the timeframe of January 25, 1970 to February 25, 1970, he witnessed a murder outside of the local movie theater, involving other soldiers.  He testified that one of these soldiers with the last name of "Moore" was in his unit and that he was the perpetrator or otherwise involved in the incident.  The RO was informed that a request for verification of the incident must be sought from the Army Crime Records Center; however, when contacted, that office indicated that the request was outside of the 40 year limit, albeit by a few months.  The Board finds that further development is necessary.  The Veteran's personnel records confirm that he was stationed at Fort Meade during the indicated timeframe.  The Board finds that the local police authority for Fort Meade should be contacted to determine if there is any record of a murder by stabbing during the timeframe provided.  

At his hearing, the Veteran also reported that medical evidence was being submitted from Dr. Shah, dated on July 10, 2000, but that report was not submitted.  These records should be obtained in compliance with VA's duty to assist.  The Veteran also stated that he received regular VA psychiatric treatment and since the claim is being remanded, those records should be updated.  Lastly, the Veteran's treatment records from Paul Cogburn, M.A. and Neuropsychiatric Association of South Arkansas should be obtained.

Finally, the Veteran is receiving benefits from the Social Security Administration (SSA).  The SSA records are not in the claims file.  VA has a statutory duty to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The United States Court of Appeals for Veterans Claims (Court) has also held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These records should be obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the Veteran's treatment records from the Central Arkansas Veterans Healthcare System, dated since July 2009.  

2.  Make arrangements to obtain copies of the Veteran's complete treatment records from (a) Dr. Shah, including, but not limited to, a July 10, 2000 report; (b) Paul Cogburn, M.A., dated since 1999; and (c) Neuropsychiatric Association of South Arkansas.  

3.  Obtain from SSA a copy of their decision regarding the Veteran's claim for Social Security disability benefits awarded in August 1999, as well as the medical records relied upon in that decision.

4.  Contact the local police authorities from Fort Meade, Maryland, to determine if a murder by stabbing occurred outside a movie theater during the timeframe of January 25, 1970 to February 25, 1970.  Any available details should be ascertained.  

5.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

